MILLS, J.
CORPORATIONS.
(160 C2) Where churches entered into consolidation agreement, which was ratified at combined congregational meeting, pursuant to Section 10005 GC., individual church ceased to exist from date of meeting, under Sect. 10007, and filing of agreement was mere ministerial act, postponement of which did not prolong life of individual church corporation, under Section 10006 providing for filing of agreement.
(160 C2) Where consolidation agreement between churches was ratified by combined congregational meeting, pursuant to Sections 10005 and 10007 GC., prior to death of testatrix devising interest in property to church, devise did not vest in church, since church had ceased to exist at time of testatrix’s death.
DECEDENTS’ ESTATES.
(220 Wa)' In construction of will, intention of testator, as gathered from whole will, must control, when such intention is. not in conflict with law or against public policy.
(220 Wa) Will devising residence to niece for life, and thereafter to church for parsonage, on condition that certain portraits be kept in their proper place, and residue of estate to ehureh and children’s home, held not to indicate general charitable. intent, in view of provision relating to family portraits.
(220 T) Where trust created by will of interest in land for church was void for nonexistence of church corporation at time of testatrix’s death and property was sold, so that intent to impress trust on land could not be enforced without altering testatrix’s purpose, and will did not show general charitable intent, interest in realty became part of general estate, subject to payment of legacies, in view of provision for sale of all realty to pay legacies, and did not pass to residuary beneficiary.
(220 Wa) Technical rules of interpretation may be resorted to as aids to construction of will, but they cannot control, if they are in conflict with apparent intention of testator.
(Hamilton, PJ., and Cushing, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.